Exhibit 23.1 CONSENT OF INDEPENDENT ACCOUNTANTS TO THE COMPANY’S REGISTRATION STATEMENT ON FORM S-1 We hereby consent to the inclusion in this Post Effective Amendment No. 5 to the Registration Statement on FormS-1 of our report dated March 6, 2012 relating to the financial statements of Ambient Corporation for the year ended December31, 2011. We also consent to the reference to us under the heading “Experts” in such Registration Statement. /s/ Rotenberg Meril Solomon Bertiger & Guttilla, P.C. Certified Public Accountants Saddle Brook NJ March 26, 2012
